Exhibit 10.8.2

SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 25, 2016 (this
“Amendment”), is among AROTECH CORPORATION (collectively, the “Borrower”), the
other Loan Parties party to the Credit Agreement described below and JPMORGAN
CHASE BANK, N.A. (the “Lender”).


RECITAL


The Borrower, the other Loan Parties and the Lender are parties to a Credit
Agreement dated as of March 11, 2016 (as amended or modified from time to time,
the “Credit Agreement”), and desire to amend the Credit Agreement on the terms
and conditions of this Amendment.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:


ARTICLE I.  AMENDMENTS.  Upon fulfillment of the conditions set forth in Article
III hereof, the Credit Agreement shall be amended as follows:


1.1 Section 5.01(b) of the Credit Agreement is restated as follows:


(b) within 45 days after the end of each of the first three fiscal quarters of
the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of such fiscal year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Finan-cial Officer as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consis-tently applied, subject to normal year-end audit adjustments
and the absence of footnotes;


1.2 Sections 5.01(h) and (i) of the Credit Agreement are restated as follows:


(h)  promptly upon the request of the Lender, copies of all tax returns filed by
any Loan Party with the U.S. Internal Revenue Service;


(i) promptly upon the request of the Lender, a detailed listing of all
intercompany loans made by the Borrower to any Affiliate during such calendar
month;


ARTICLE II.  REPRESENTATIONS.  Each Loan Party represents and warrants to the
Lender that:


2.1 The execution, delivery and performance of this Amendment are within its
powers, have been duly authorized and are not in contravention with any law, or
the terms of its articles of incorporation or organization (as applicable),
by-laws or operating agreement (as applicable), or any undertaking to which it
is a party or by which it is bound.


2.2 The Amendment is the valid and binding obligation of each Loan Party,
enforceable against such Borrower in accordance with its terms.
-1-

--------------------------------------------------------------------------------



2.3 After giving effect to the amendments and waivers herein contained, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof and no Default has occurred and
is continuing.


ARTICLE III.  CONDITIONS OF EFFECTIVENESS.  This Amendment shall be effective as
of the date hereof when each of the following is satisfied:


3.1 Each Loan Party and the Lender shall have executed this Amendment.


ARTICLE IV.  MISCELLANEOUS.


4.1 References in the Loan Documents to the Credit Agreement shall be deemed to
be references to the Credit Agreement as amended hereby and as further amended
from time to time.  This Amendment is a Loan Document.  Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.  Without limiting the foregoing, each of the Loan Parties
acknowledges and agrees that all references to Secured Obligations in any of the
Collateral Documents shall be deemed references to Secured Obligations as such
term is amended hereby and as further amended or modified from time to time in
accordance with the Loan Documents.


4.2 Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.


4.3 This Amendment may be signed upon any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument and
signatures sent by facsimile or other electronic imaging shall be enforceable as
originals.
-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.


AROTECH CORPORATION
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:      Sr VP Finance & CFO 
 
FAAC INCORPORATED
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:     Treasurer 
 
ELECTRIC FUEL BATTERY CORP.
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:     Treasurer 
 
UEC ELECTRONICS, LLC
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:     Treasurer 
 
JPMORGAN CHASE BANK, N.A.
 
By:   /s/ Kristin Santos 
Name:   Kirstin Santos 
Title:    Authorized Officer 
 





-3-